Citation Nr: 0718270	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-38 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO, inter alia, denied the veteran's claims for 
service connection for bilateral hearing loss, for tinnitus, 
and for depression (claimed as PTSD).  In March 2005, the 
veteran filed a notice of disagreement (NOD) on all three 
claims, and the RO issued a statement of the case (SOC) in 
August 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2005.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the San Antonio 
satellite office of the RO; a copy of the transcript is of 
record.  During the hearing, the veteran submitted to the 
Board additional evidence for consideration in connection 
with the claims on appeal, along with a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2006).

In light of the record, and to give the veteran every 
consideration in connection with the appeal, the Board has 
recharacterized the claim for an acquired psychiatric 
disability, to include depression and PTSD (as the RO has 
done).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive evidence establishes that the 
veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

3.  The first clinical evidence of complaints, and diagnosis, 
of tinnitus was approximately 26 years after service, and 
competent, probative opinion indicates that the veteran's 
tinnitus is not related to service.

4.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.

5.  No psychiatric disability was noted in service, and the 
only competent opinion on the question of etiology of a 
current acquired psychiatric disability other than PTSD tends 
to weigh against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for an acquired 
psychiatric disability, to include depression and PTSD, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 
4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, collectively in December 2003 and May 2004 
pre-rating letters, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims.  
Clearly, this notice meets the VCAA's timing requirements.  

While the veteran has not been informed of how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, on these facts, the RO's omission in this 
regard is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006) (rejecting the argument that the Board lacks 
the authority to consider harmless error).  As the Board's 
decision herein denies each claim for the claim for increased 
rating, no effective date or rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

While the RO has not furnished to the veteran  how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  However, neither 
the timing nor form of this notice is shown to prejudice the 
appellant.  Because, the Board's decision herein denies the 
veteran's claims, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA inpatient and outpatient 
treatment records from the VA Medical Center (VAMC) in San 
Antonio, Texas, as well as the reports of VA examination 
conducted in connection with each claim (which the Board 
finds adequate to evaluate each claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.   See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

After a full review of the record, including the medical 
evidence, testimony and statements made by the veteran, in 
light of the Board finds that each claim for service 
connection on appeal must be denied, for the reasons 
expressed below.  

A.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he testified that he was exposed to gunfire and 
grenades in boot camp and to helicopters, artillery, and 
grenades as an infantryman following boot camp during 
military service.  He reported a history of bilateral ear 
infections and a severe head injury, when he was hit by a 
truck while riding a bike, at a VA examination performed in 
November 2004.  The veteran also stated that after he was 
discharged from service, he worked in construction and his 
noise history included exposure to heavy machinery, power 
tools, and ground power units.

The veteran's service medical records show that, on an August 
1973 enlistment examination, the veteran's ears were normal 
and audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
--
20
LEFT
35
40
25
--
20

His February 1978 separation examination report shows that 
the veteran's ears were normal and whisper testing results 
were 15/15, bilaterally.  Therefore, the veteran was not 
found to have right or left ear hearing loss in service.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current right or left ear 
hearing loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent VA 
audiological evaluation in August 2004.  Audiometric testing 
then revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
15
20
10
15
20

Speech recognition testing was not conducted.  

In November 2004, the veteran underwent another VA 
audiological evaluation.  Audiometric testing then revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
15
15
10
 5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was hearing within normal limits at 500 through 
4000 Hertz, bilaterally.  Interest consistency was good for 
the right and left ears.  The examiner added that the veteran 
has normal hearing and his normal hearing sensitivity does 
not support his claim for tinnitus.

As indicated above, the post-service audiometric and speech 
recognition testing results for both ears do not establish a 
current bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385.  Significantly, neither the veteran nor his 
representative has presented competent, probative evidence 
with numerical audiometric testing results that meet the 
requirements of that regulation for either ear.  Therefore, 
the Board finds that the veteran does not have a bilateral 
hearing loss disability for VA purposes.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, 
the competent, probative evidence establishes that the 
veteran does not have hearing loss to the extent needed to 
constitute a disability under section 3.385, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral hearing loss must be denied because the first 
essential criterion for a grant of service connection-
evidence of current disability-has not been met.

B.  Tinnitus

During his November 2004 VA audiological evaluation, as well 
as during his Board hearing and elsewhere, the veteran 
claimed that he was exposed to acoustic trauma from gunfire, 
artillery, and grenades as an infantryman while in Vietnam 
and that his current tinnitus is related to this noise 
exposure.  

The veteran's DD 214 and service personnel records show that 
he was a rifleman and confirm that he served in the 
contiguous waters off Vietnam for 11 days from April 23, 1975 
through May 3, 1975, during Operation Frequent Wind.  
However, as explained below, the record does not establish a 
medical nexus between such service and the tinnitus diagnosed 
post service.  

In this regard, the service medical records do not reflect 
any complaints, findings, or diagnosis of tinnitus or ear-
related problems.  The veteran's February 1978 separation 
examination report reflects that his ears were normal on 
examination.  During the Board hearing, the veteran testified 
that he did not complain of, nor was he treated for hearing 
loss or tinnitus, in service.  The Board also notes that the 
veteran indicated, during the November 2004 VA examination, 
that he sustained a head injury after service; however, 
examination of his head and neurological system were normal 
at separation.  The first documented medical evidence of 
tinnitus is the November 2004 VA examination report 
reflecting a diagnosis of constant, bilateral tinnitus.  The 
Board notes that this diagnosis was rendered approximately 26 
years after the veteran's discharge from service.  The Board 
points out that passage of so many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

Moreover, the only competent opinion addressing the etiology 
of the veteran's tinnitus weighs against the claim.  The 
November 2004 VA examiner reviewed the veteran's complaints 
and description of noise exposure and head trauma, both 
during and after service.  However, the examiner noted that 
the veteran's hearing was normal on examination.  As noted 
above, the examiner concluded that the veteran has normal 
hearing and his normal hearing sensitivity does not support 
his claim for tinnitus.  Therefore, the veteran's tinnitus is 
not related to service.  This opinion constitutes the only 
opinion to address the relationship between current tinnitus 
and service, and neither the veteran nor his representative 
has identified, presented, or alluded to the existence of a 
contrary medical opinion-i.e., one that, in fact, 
establishes a relationship between tinnitus and service.

C.  Psychiatric Disability

The veteran also contends that he currently suffers from an 
acquired psychiatric disorder, to include depression and 
PTSD, as a result of his military service.  Specifically, he 
testified that, as part of Operation Frequent Wind, he was on 
board a ship that helped with the evacuation of Saigon in 
April 1975.  As part of the evacuation operation, he saw a 
lot of wounded people, that he had to carry some of them up 
to the ship and put others in body bags.  Earlier the veteran 
had also reported that when he was stationed in Japan that he 
was fired at while providing security at an ammunition dump 
but he was not allowed to return fire.  He stated that he had 
problems sleeping and had recurrent nightmares.  The veteran 
reported that he went to the Vet Center for psychiatric 
treatment only once and did not go back because they told him 
he was crazy.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).  
A more recent amendment to 38 C.F.R. § 3.304(f), effective 
May 7, 2002, which pertains to evidence necessary to 
establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10,330-10,332 (March 7, 2002).

Considering the claim for service connection for an acquired 
psychiatric disorder in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.  

Service medical records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
veteran so claim.  Both his enlistment and separation 
examination reports lacked any findings of a psychiatric 
disability. 

On intake evaluation at the Vet Center in October 2004, the 
veteran claimed to be easily irritated and angry and reported 
no psychiatric treatment in the past.  The record includes 
notations that the veteran's mother passed away in August 
2002 and his father died in December 2002.  The veteran 
complained of stress at work and at home.  He showed problems 
with PTSD symptoms to include isolation and depression, but 
no diagnostic impression was given.  The case was closed for 
failure of the veteran to report for further counseling in 
December 2003.

VA outpatient records show treatment for complaints of 
sleeping problems and diagnoses of depressive disorder, 
depression and rule out PTSD.  On one occasion, in October 
2003, a nurse practitioner gave a diagnosis of 
PTSD/depression.  

At a subsequent November 2004 VA PTSD examination, the 
examiner reviewed the veteran's claims file and VA medical 
records and noted that the veteran was seen in July 2003 for 
reported symptoms of depression, possible PTSD and anger 
problems.  He was prescribed Paxil but discontinued it after 
his prescription ran out and sought no further psychiatric 
treatment.  At the time of examination and his Board hearing, 
the veteran was not under psychiatric care.  According to the 
examiner, the veteran's marriage was stressed by his 
outbursts of anger, as well as the difficulties of caring for 
his daughter, who has cerebral palsy and was hospitalized for 
pneumonia.  The veteran's social contacts, where limited to 
work.  He was not trusting of others and felt put down by 
them.  On mental status examination, there was no evidence of 
impairment of thought processes or ability to communicate.  
The veteran denied hallucinations but reported hearing 
voices.  He admitted to suicidal thoughts of taking his own 
life as well as his daughter's to put her out of her misery, 
but denied plan or intent.  The veteran was oriented times 
three and was able to maintain personal hygiene and other 
activities of basic living.  There was no evidence of 
impairment in memory or concentration.  He denied obsessive 
or ritualistic behaviors.  His speech was slow in rate, but 
of normal volume and free from irrelevant, illogical or 
obscure speech patterns.  The veteran reported feeling 
fearful and on guard when around people.  His mood was 
depressed; he felt sadness, crying for his daughter and 
parents who died about two years ago.  The veteran reported 
decreased interest in life, as well as social isolation.  He 
denied fighting in recent years, but admitted to yelling and 
throwing objects.  The veteran reported waking easily at 
night.  Psychological testing was not deemed necessary.  The 
diagnoses included depression, not otherwise specified (NOS), 
and some paranoid personality features.  PTSD was not 
confirmed by examination.  The examiner concluded that the 
veteran did not meet DSM-IV criteria for PTSD, even if his 
stressor had been verified, the veteran did not meet the 
criteria for avoidance.  The examiner added that the 
veteran's depression was related to the stress of his 
daughter's illness.

Continued findings of, and medication, for depression are 
shown in subsequent VA outpatient treatment notes.  A June 
2005 VA note reflects that screening for PTSD was negative.

Initially, the Board notes that the record does not provide a 
basis for establishing service connection for PTSD.  The 
Board is cognizant of the various psychiatric diagnoses of 
record, and notes that the veteran's outpatient treatment 
records include a diagnosis of PTSD by a nurse practitioner 
and references to rule out PTSD.  However, the November 2004 
VA psychiatric examiner concluded that no diagnosis of PTSD 
was warranted.  The Board accords great probative value to 
the November 2004 VA examiner's opinion, and finds it to be 
dispositive of the question of whether the veteran, in fact, 
suffers from PTSD.  Clearly, the reviewing physician reached 
his conclusions only after examination of the veteran, and 
review of the extensive service and post-service records.

Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has PTSD militates against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The Board also finds that the record does not provide a basis 
for establishing service connection for any acquired 
psychiatric disability other than PTSD.  The weight of the 
competent medical evidence of record-particularly, the 
November 2004 VA examiner's medical opinion-establishes that 
that the veteran currently suffers from depression; however, 
this disability is not shown to be etiologically related to 
active military service.  In the only opinion to directly 
address the medical etiology depression, the November 2004 
examiner opined that the veteran's depression is related to 
his daughter's illness, not service.  Thus, the only nexus 
opinion addressing psychiatric disability other than PTSD 
tends to weigh against the claim, and neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any contrary, probative medical opinion-
i.e., one that supports a relationship between current 
acquired psychiatric disability and service.

D.  All Disabilities

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his representative advanced 
in connection with each claim on appeal.  The Board does not 
doubt the sincerity of the veteran's and his representative's 
belief that the veteran has hearing loss, tinnitus and 
psychiatric disability as a result of his military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are laypersons without the appropriate 
medical training or expertise, neither is competent to render 
a probative opinion on such a medical matter.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to the either the nature or etiology 
of any of the disabilities for which service connection is 
sought have no probative value.

In reaching the decision to deny each claim for service 
connection, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disability, to 
include depression and PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


